           Case 1:17-cv-00606-DAD-GSA Document 43 Filed 03/02/21 Page 1 of 2



1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
7                               EASTERN DISTRICT OF CALIFORNIA
8

9    DARCY AARON HARPER,                          1:17-cv-00606-DAD-GSA-PC
10                 Plaintiff,                     ORDER STRIKING IMPERMISSIBLE
                                                  SURREPLY
11         v.                                     (ECF No. 42.)
12   DR. RAMOS, et al.,
13               Defendants.
14

15   I.     BACKGROUND
16          Darcy Aaron Harper (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
17   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds against
18   defendants Htay, Ramos, and Varanisi for providing inadequate medical care in violation of the
19   Eighth Amendment.
20          On January 8, 2021, defendant Varanisi filed a motion for summary judgment. (ECF No.
21   34.) On February 2, 2021, Plaintiff filed an opposition to the motion. (ECF No. 37.) On February
22   9, 2021, defendant Varanisi filed a reply to Plaintiff’s opposition. (ECF No. 38.)
23          On February 24, 2021, Plaintiff filed a response to defendant Varanisi’s reply. (ECF No.
24   42.) The court construes Plaintiff’s response to defendant Varanisi’s reply as an impermissible
25   surreply.
26   II.    SURREPLY
27          A surreply, or sur-reply, is an additional reply to a motion filed after the motion has
28   already been fully briefed. USLegal.com, http://definitions.uslegal.com/s/sur-reply/ (last visited

                                                     1
              Case 1:17-cv-00606-DAD-GSA Document 43 Filed 03/02/21 Page 2 of 2



1    March 1, 2021). The Local Rules provide for a motion, an opposition, and a reply. Neither the
2    Local Rules nor the Federal Rules provide the right to file a surreply. A district court may allow
3    a surreply to be filed, but only “where a valid reason for such additional briefing exists, such as
4    where the movant raises new arguments in its reply brief.” Hill v. England, 2005 WL 3031136,
5    *1 (E.D.Cal. Nov. 8, 2005).
6              Plaintiff’s response to defendant Varanisi’s reply is a surreply because it was filed on
7    February 24, 2021, after defendant Varanisi’s motion was fully briefed. The motion for summary
8    judgment was fully briefed and submitted on the record under Local Rule 230(l) on February 9,
9    2021 when defendant Varanisi a reply to Plaintiff’s opposition. (ECF No. 38.) In this case the
10   court neither requested a surreply nor granted a request on behalf of Plaintiff to file a surreply.
11   Plaintiff has not shown good cause for the court to allow him to file a surreply at this juncture.
12   Therefore, Plaintiff’s surreply shall be stricken from the record.1
13   III.      CONCLUSION
14             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s surreply, filed on
15   February 24, 2021, is STRICKEN from the court’s record.
16

17
     IT IS SO ORDERED.
18

19          Dated:   March 2, 2021                               /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27
                      1   A document which is ‘stricken’ will not be considered by the Court for any purpose.”
28   (Informational Order, ECF No. 4 at 2 ¶II.A.)


                                                        2
